Exhibit 10.1
IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

             
KATHLEEN ROCHE, D.C., individually
    )      
and on behalf of others similarly situated,
    )      
 
    )      
Plaintiff,
    )     No. 05 L 101
 
    )      
v.
    )     Judge Lloyd A. Cueto
 
    )      
CORVEL CORPORATION,
    )      
 
    )      
Defendant.
    )      

SETTLEMENT AGREEMENT AND GENERAL RELEASE
     This Settlement Agreement and General Release (“Settlement Agreement” or
“Agreement” or “Settlement”) is entered into on this 29th day of October, 2010,
between Plaintiff, Kathleen Roche (“Plaintiff” or “Class Plaintiff”) and CorVel
Corporation (“CorVel”). The foregoing Plaintiff and CorVel shall be collectively
referred to as the “Parties.”
     WHEREAS, Plaintiff filed the above-captioned action (the “Litigation”) on
February 15, 2005, in the Circuit Court for the Twentieth Judicial Circuit, St.
Clair County, Illinois (the “Court”), alleging that CorVel improperly advised
its payor clients that they could apply PPO discounts to the bills of medical
providers who had signed preferred provider agreements, because CorVel and the
payor clients allegedly did not adequately refer or channel patients to the
providers as a condition of the PPO reduction taken; Plaintiff also alleges in
the Litigation that CorVel used biased computer software in reviewing whether
the medical bills were usual and customary and otherwise constituted proper
charges; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Plaintiff’s motion for certification of a class of Illinois
medical provider, excluding hospitals, on the breach of contract claims in
Counts I and II was heard by the Court on October 29, 2007; and
     WHEREAS, the Court granted Plaintiff’s motion for class certification on
December 19, 2007, and CorVel’s petitions for leave to appeal the certification
order to the Illinois Appellate Court, Fifth District and Illinois Supreme Court
were denied; and
     WHEREAS, Plaintiff and her counsel have conducted an extensive examination
of the facts and documents relating to the Litigation, including thousands of
pages of documents produced by CorVel, deposition testimony, and responses to
written discovery requests; and
     WHEREAS, CorVel denies the claims and allegations made in the Litigation
and denies any wrongdoing and any liability in connection with the claims
asserted in the Litigation; and
     WHEREAS, the Litigation, if it continued, would likely result in expensive
and protracted litigation and appeals, and continued uncertainty as to outcome;
and
     WHEREAS, Plaintiff and her counsel have concluded that this Settlement
Agreement provides substantial benefits to Plaintiff and to members of the
Settlement Class (as defined below), and resolves all issues that were or could
have been raised in the Litigation without prolonged litigation and the risks
and uncertainties inherent in litigation; and
     WHEREAS, Plaintiff and her counsel have concluded that this Settlement
Agreement is fair, reasonable, adequate and in the best interest of the
Settlement Class; and

2



--------------------------------------------------------------------------------



 



     WHEREAS, this Settlement Agreement was reached after several months of
protracted, arm’s-length negotiations; and
     WHEREAS, after negotiating the relief for the Settlement Class, the Parties
then engaged in arm’s-length negotiations and reached agreement regarding
incentive payments along with attorneys’ fees and expenses; and
     WHEREAS, CorVel consents to the Settlement to avoid the expense,
inconvenience and inherent risk of litigation, as well as the concomitant
disruption of its business operations; and
     WHEREAS, nothing in this Settlement Agreement shall be construed as an
admission or concession by CorVel of the truth of any allegations raised in the
Litigation, or of any fault, wrongdoing, or liability of any kind.
     NOW, THEREFORE, in consideration of the foregoing, and the mutual
covenants, promises, and general release set forth below, the Parties agree as
follows:
Definitions
     1. In addition to the terms defined above, the following terms have the
meaning set forth below:
     a. “Claims” means claims, causes of action, allegations, demands, disputes,
suits, debts, liens, liabilities, interest, costs, expenses, losses, or
counterclaims, whether arising under law or equity, whether asserted or
unasserted, known or unknown, suspected or unsuspected, foreseen or unforeseen,
actual or contingent, liquidated or unliquidated.
     b. “Class Counsel” means Freed & Weiss LLC, and Becker, Paulson, Hoerner &
Thompson, P.C.

3



--------------------------------------------------------------------------------



 



     c. “CorVel” means CorVel Corporation and its present, former, and future
parent, subsidiary and affiliate entities, and all of the aforementioned
entities’ present, former, and future respective partners, predecessors,
successors, assigns, divisions, officers, directors, shareholders, employees,
attorneys, and agents.
     d. “Effective Final Judgment Date” shall mean the fifth business day after
the date when the time to appeal the Final Judgment and Order and the dismissal
of this action has expired, and no document has been filed within that time
seeking appeal, review, rehearing, reconsideration or any other action regarding
the Final Judgment and Order. If any such document is filed seeking an appeal,
review, rehearing, reconsideration or any other action, then the Effective Final
Judgment Date shall mean the fifth business day after the date upon which
(i) all appellate and/or other proceedings resulting from such document have
been finally terminated in such a manner as to permit no further judicial
action, and (ii) the Settlement, Preliminary Approval Order, and Final Judgment
and Order have been affirmed and approved in all material respects.
     e. “Final Judgment and Order” means the order finally approving the
Settlement.
     f. “Notice” means the class notice described in paragraph 14 of this
Agreement.
     g. “PPO Reduction” means a reduction or discount taken under CorVel’s
preferred provider agreements, CorVel’s PPO network, and/or any PPO network
utilized or leased by CorVel.

4



--------------------------------------------------------------------------------



 



     h. “Preliminary Approval Order” means the Court order granting preliminary
approval to the Settlement.
     i. “Provider Agreement” means any contract between a healthcare provider
(or association of healthcare providers) and CorVel pursuant to which the
healthcare provider agrees to participate in any preferred provider network
operated by CorVel, including but not limited to the Corcare Preferred Provider
Organization Agreement.
     j. “Released Claims” means all those Claims described in paragraphs 11 and
12 of this Agreement.
     k. “Released Persons” means CorVel and its present, former, and future
agents, assigns, employees, attorneys, partners, predecessors, successors,
parents, subsidiaries, affiliates, divisions, officers, directors, and
shareholders. Released Persons do not include any payor who took a PPO Reduction
or Usual and Customary Reduction.
     l. “Releasing Parties” means Plaintiff and each member of the Settlement
Class (except a person who has obtained proper and timely exclusion from the
Settlement Class pursuant to paragraph 16 of this Settlement Agreement), on
their own behalf and on behalf of their spouses and former spouses, as well as
their present, former, and future administrators, agents, assigns, employees,
attorneys, executors, heirs, partners, predecessors-in-interest, successors,
parents, subsidiaries, affiliates, divisions, officers, directors, and
shareholders.

5



--------------------------------------------------------------------------------



 



     m. “Settlement Class” means all Illinois licensed medical providers,
excluding hospitals, that between February 15, 1995 and September 24, 2008
(i) were members of CorVel’s CorCare PPO Network pursuant to a pre-2006 CorCare
provider contract and (ii) had their medical bills reduced by application of a
PPO Reduction and/or a Usual and Customary Reduction. Each member of the
Settlement Class that submitted bills under a single Tax Identification Number
(“TIN”) shall be considered a single member of the Settlement Class for purposes
of this Agreement, including the notice provisions in paragraph 14 and the
provisions regarding the one-time payment of $100, $300, or $500 payment to each
TIN pursuant to paragraph 7 of this Agreement.
     n. “Settlement Payments” means the payments made to members of the
Settlement Class according to the terms of paragraph 7 of this Agreement.
     o. “Usual and Customary Reduction” means any reduction applied to a medical
bill or other request for payment based on a review of that bill or request to
determine whether it reflects usual and customary charges and otherwise reflects
appropriate and correct charges and complies with billing standards and
procedures, whether performed by CorVel or by a payor using CorVel software or
data.
Proposed Class for Settlement Purposes
     2. Settlement Class. For settlement purposes only, the Parties agree to the
certification of the Settlement Class.
     3. Settlement Purposes Only. CorVel does not agree to certification of the
Settlement Class for any purpose other than to effectuate the Settlement
Agreement.

6



--------------------------------------------------------------------------------



 



     4. No Admission of Liability. By entering into this Agreement, the Parties
agree that CorVel and the Released Persons are not admitting any liability to
the Class Plaintiff, the Settlement Class, or any other person or entity, and
CorVel and the Released Persons expressly deny all such liability. CorVel’s sole
motivation for entering into this Agreement is to dispose expeditiously of the
claims that have been asserted against it in the Litigation by settlement and
compromise rather than incur the expense and uncertainty of protracted
litigation. The Settlement Agreement, its terms, the documents related to it,
and the negotiations or proceedings connected with it shall not be offered or
received into evidence in the Litigation or any other action or proceeding to
establish any liability or admission by CorVel.
     5. Vacating Settlement Certification. The certification of the Settlement
Class shall be binding only with respect to the settlement of the Litigation. In
the event that the Settlement Agreement is terminated pursuant to its terms, or
is not approved in all material respects by the Court, or such approval is
reversed, vacated or modified in any material respect by the Court or any other
court, the certification of the Settlement Class shall be deemed vacated, the
Litigation shall proceed as if the Settlement Class had not been certified, and
no reference to the Settlement Class, this Settlement Agreement, or any
documents, communications or negotiations related in any way hereto shall be
made for any purpose in the Litigation, or in any other action or proceeding.
Benefit to the Class
     6. Benefits to Class. Class Plaintiff and Class Counsel have concluded,
under the circumstances and considering the pertinent facts and applicable law,
that it is in Class Plaintiff’s best interests and in the best interests of the
Settlement Class to enter

7



--------------------------------------------------------------------------------



 



into this Settlement Agreement to avoid the uncertainties of litigation and to
ensure a benefit to Class Plaintiff and all members of the Settlement Class.
Class Plaintiff and Class Counsel consider this Settlement Agreement to be fair,
reasonable, and adequate and in the best interests of the members of the
Settlement Class.
     7. Settlement Payments. CorVel agrees to make Settlement Payments totaling
up to Two Million One Hundred Thousand Dollars ($2,100,000) to members of the
Settlement Class. Members of the Settlement Class who submitted bills under a
single TIN shall be considered a single member of the Settlement Class entitled
to a one-time payment of $500, $300 or $100 for each TIN as follows: (i) the
approximately 7,000 members of the Settlement Class will be ranked in order of
the total dollar amount of combined PPO and Usual and Customary Reductions from
February 15, 1995, to September 24, 2008, and then divided into three groups;
(ii) the first group with the largest total dollar amounts of PPO and Usual and
Customary Reductions during this period (consisting of approximately one-third
of the members of the Settlement Class) will be sent by U.S. Postal Service
first class mail a one-time payment of Five Hundred Dollars ($500); (iii) the
second group with the next largest total dollar amounts of PPO and Usual and
Customary Reductions during this period (consisting of approximately one-third
of the members of the Settlement Class) will be sent by U.S. Postal Service
first class mail a one-time payment of Three Hundred Dollars ($300); and
(iv) the third group with the lowest total dollar amounts of PPO and Usual and
Customary Reductions during this period (consisting of approximately one-third
of the members of the Settlement Class) will be sent by U.S. Postal Service
first class mail a one-time payment of One Hundred Dollars ($100).

8



--------------------------------------------------------------------------------



 



     a. Remaining Funds: Undistributed Settlement Payments. Any undistributed
funds remaining after Settlement Payments are sent out first class mail by U.S.
Postal Service to the members of the Settlement Class pursuant to this paragraph
will be defined as Remaining Funds and deposited by CorVel with the Clerk of the
Court pending further order of this Court. From the Remaining Funds, Corvel will
first be reimbursed for the costs of Notice and settlement and administrative
expenses. Any Remaining Funds remaining after reimbursement to Corvel of the
costs of Notice, will then be subject to distribution by the Court pursuant to
the provisions of 735 ILCS 5/2-807.
     b. Distribution of Funds: Checks Not Cashed Within Three Months. If a
member of the Settlement Class receives a Settlement Payment and the check is
not cashed within three (3) months, then it shall be null and void. A second
check for Settlement Payment will then be mailed to these Settlement Class
members within thirty (30) days after the expiration of the three (3) month
period. If a member of the Settlement Class receives a second Settlement Payment
and the second check is not cashed within three (3) months after mailing, then
it shall be null and void. All funds remaining un-cashed after a second
distribution as herein provided shall be considered Remaining Funds under
Paragraph 7.a. and distributed according to the terms of that subparagraph, and
CorVel shall have no further obligation to make Settlement Payment to that
Settlement Class member.
     c. Distribution of Funds: Settlement Payments Returned Undeliverable. In
the event a Settlement Payment is returned as undeliverable to

9



--------------------------------------------------------------------------------



 



CorVel, then, within thirty (30) days after receipt by CorVel of the
undeliverable Settlement Payment, CorVel will attempt to re-mail such Settlement
Payment by the U.S. Postal Service. In the event a Settlement Payment cannot be
re-mailed, or it is returned a second time by the U.S. Postal Service, then such
Settlement Payment shall be considered Remaining Funds under Paragraph 7.a. and
distributed according to the terms of that subparagraph and Corvel shall have no
further obligation to make Settlement Payment to that Settlement Class member.
     8. Incentive Award, Attorneys’ Fees and Expenses. CorVel agrees to pay Five
Thousand Dollars ($5,000) in total incentive payments to Plaintiff along with
Seven Hundred Thousand Dollars ($700,000) in attorneys’ fees and expenses to
Class Counsel, and, therefore, CorVel will not oppose Class Counsels’
application for an incentive payment up to a total of $5,000 for Plaintiff,
along with an award of attorneys’ fees and expenses of up to $700,000. Subject
to Court approval, CorVel will pay or cause to be paid to Class Counsel, for
distribution as appropriate thereafter, all amounts awarded by the Court, up to
the maximum of $5,000 as the total incentive payment to Plaintiff and $700,000
in attorneys’ fees and expenses. All amounts awarded by the Court shall be paid
separately, without reducing the amount available for Settlement Payments.
     9. Notice and Administration Costs. CorVel agrees to pay up to Fifty
Thousand Dollars ($50,000) for reasonable notice and administration costs of the
Settlement.
     10. Total Financial Commitment. CorVel’s total financial commitment under
this Settlement Agreement, including, but not limited to the amounts set forth
in

10



--------------------------------------------------------------------------------



 



paragraphs 7, 8, and 9, shall not exceed a total of Two Million Eight Hundred
Fifty Five Thousand Dollars ($2,855,000) under any circumstances.
Release
     11. Release by Plaintiff and the Settlement Class. Upon the Effective Final
Judgment Date, the Releasing Parties hereby release, relinquish and discharge
the Released Parties of and from the following Released Claims: any and all
Claims alleged, or which could have been alleged, in the Litigation; and any and
all Claims by members of the Settlement Class, whether legal, equitable,
statutory or any other type or form, which were brought or potentially could
have been brought, in an individual, representative or any other capacity based
on, that arise out of, or are related in any way to any or all of the acts,
omissions, facts, matters, transactions, or occurrences that were directly or
indirectly alleged, asserted, described, set forth, or referred to in the
Litigation. Released Claims include Claims of members of the Settlement Class
relating to reductions or discounts taken under CorVel’s provider agreements,
CorVel’s PPO network, any PPO network utilized or leased by CorVel, a bill
review performed by CorVel, and/or a bill review performed by a Payor using
CorVel software or data on medical bills or other requests for payment. Released
Claims include all of the above Claims whether known or unknown, suspected or
unsuspected, asserted or unasserted, foreseen or unforeseen, actual or
contingent, or liquidated or unliquidated. The parties acknowledge that the
Released Claims do not include, nor were they intended to include Claims
unrelated to PPO Reductions and Usual and Customary Reductions. Released Claims
do not include any Claims that the members of the Settlement Class may have
against any payor who took a PPO Reduction or a Usual and Customary Reduction as

11



--------------------------------------------------------------------------------



 



Claims against payors are expressly excluded from Released Claims, and no payor
shall be considered as a Released Person under this Settlement Agreement.
     12. Release of Unknown Claims. The Releasing Parties acknowledge that they
may have Claims that are currently unknown, and that the release in this
Agreement is intended to and will fully, finally and forever discharge all
Released Claims that now exist, or heretofore existed or may hereafter exist,
which, if known, might have affected the decision of the Releasing Parties to
enter into this Agreement. Each Releasing Party shall be deemed to waive any and
all provisions, rights, and benefits conferred by any law of the United States,
any state or territory of the United States, or any state or territory of any
other country, or principle of common law or equity, which governs or limits a
person’s release of unknown Claims. In making this waiver, the Releasing Parties
understand and acknowledge that they may hereafter discover facts in addition to
or different from those that are currently known or believe to be true with
respect to the subject matter of this release, but agree that they have taken
that possibility into account in reaching this Settlement Agreement, and that,
notwithstanding the discovery or existence of any such additional or different
facts, as to which the Releasing Parties expressly assume the risk, they fully,
finally and forever settle and release any and all Released Claims, asserted or
unasserted, known or unknown, suspected or unsuspected, foreseen or unforeseen,
actual or contingent, and liquidated or unliquidated, which now exist, or
heretofore exited, or may hereafter exist, and without regard to the subsequent
discovery or existence of such additional or different facts.

12



--------------------------------------------------------------------------------



 



Settlement Notice and Administration
     13. Settlement Administrator. Class Counsel and CorVel agree that Epiq
Systems will be hired to serve as the Settlement Administrator to perform
services to effectuate the terms of this Settlement Agreement. If Epiq Systems
cannot serve as the Settlement Administrator, Class Counsel and CorVel shall
agree on another firm that shall serve as Settlement Administrator. CorVel shall
be responsible for all payments owed to the Settlement Administrator.
     14. Class Notice. Plaintiff and CorVel agree that, if the Court authorizes
the Long-Form Notice to be disseminated to the members of the Settlement Class
as provided for in this Agreement, the Settlement Administrator will mail the
Long-Form Notice substantially in form of Exhibit A hereto, via first class mail
to the one address for the unique TIN for the members of the Settlement Class.
Prior to the mailing, CorVel or the Settlement Administrator, as applicable,
will create a list of all such members of the Settlement Class (and provide a
copy to Class Counsel), which will, as necessary, utilize an address refreshing
service to obtain the most current available address for each such member of the
Settlement Class. It is agreed, subject to approval of the Court, that there
shall be a single mailing to each such member of the Settlement Class as set
forth herein. CorVel shall pay all costs of providing and mailing of the
Long-Form Notice, as provided herein. The Long-Form Notice will contain an email
address where members of the Settlement Class can request copies of the
complaint in the Litigation, the Long-Form notice, and the Settlement Agreement,
which shall be provided to them by CorVel or the Settlement Administrator as
attachments in an email responding to the request within seven business days.

13



--------------------------------------------------------------------------------



 



Settlement Approval Process
     15. Preliminary Approval Order. The Parties agree to petition the Court
after execution of this Settlement Agreement for a Preliminary Approval Order. A
copy of the form of order agreed to by the Parties is attached as Exhibit B
hereto. That order shall provide, inter alia, that:
     a. There is probable cause to believe that the Settlement has been
negotiated at arm’s length and is preliminarily determined to be fair,
reasonable, adequate and in the best interests of the Settlement Class for
settlement purposes;
     b. Subject to the Court’s consideration of additional evidence regarding
Notice at the fairness hearing, and based on the documents submitted to the
Court in connection with preliminary approval, the Notice and the proposed plan
for giving notice fully complies with the requirements of 735 ILCS 5/2-803 and
due process, constitutes the best notice practicable under the circumstances,
and is due and sufficient notice to all persons entitled to notice of this
Settlement;
     c. The Settlement Class is conditionally certified, with Plaintiff serving
as class representative and the attorneys and law firms identified in paragraph
1(b) serving as Class Counsel, on the condition that the certification and
designations shall be automatically vacated if the Settlement is terminated or
is disapproved in whole or in part by the Court, any appellate court, or any of
the Parties pursuant to paragraph 21;
     d. A final hearing on the settlement proposed in this Agreement shall be
held before the Court to determine whether the proposed settlement is fair,
reasonable, and adequate, and whether it should be approved by the Court;

14



--------------------------------------------------------------------------------



 



     e. In further aid of the Court’s jurisdiction to implement and enforce the
proposed settlement, Plaintiff and members of the Settlement Class shall be
preliminarily enjoined and barred from commencing or prosecuting any action
asserting any of the Released Claims, either directly, representatively,
derivatively or in any other capacity, whether by a complaint, counterclaim,
defense, or otherwise, in any local, state, or federal court, or in any agency
or other authority or forum wherever located. Any person or entity that
knowingly violates such injunction shall pay the attorneys’ fees and costs
incurred by CorVel or any other Released Party as a result of the violation.
     16. Right of Exclusion. All members of the Settlement Class who properly
file a timely written Request for Exclusion from the Settlement shall be
excluded from the Settlement Class, shall have no rights as members of the
Settlement Class pursuant to this Settlement Agreement, and shall receive no
payments as provided herein. A Request for Exclusion from the Settlement Class
must be made according to the terms of the Preliminary Approval Order. A Request
for Exclusion must be in writing and state the name of the Class Member, and any
former name if applicable, a current address and former address if applicable
and the applicable Tax Identification Number(s) (TIN) used by the provider in
connection with any CorVel preferred provider network. The Request for Exclusion
must be signed by the Class Member. Each Request must state that: “I hereby
request to be excluded from the Settlement Class and I understand that by
excluding myself I will not receive any benefits from the Settlement.” The
Request for Exclusion must be mailed to the address provided and by the post
marked date specified by the Court. Any Request for Exclusion not complying with
these requirements will be

15



--------------------------------------------------------------------------------



 



invalid. No Class Member may assert a right of exclusion for any other
Class Member, nor for any group of Class Members, nor may an agent or
representative for any Class Member, or group of Class Members file a Request
for Exclusion.
CorVel or the Settlement Administrator shall promptly forward copies of all
Requests for Exclusion to Settlement Class Counsel.
     17. Right to Object or Comment. Any member of the Settlement Class may
comment in support of or in opposition to the settlement according to the terms
of the Preliminary Approval Order. Any such comment or objection shall meet all
the requirements specified by the Preliminary Approval Order. Corvel or the
Settlement Administrator shall promptly forward copies of all comments and
objections to Settlement Class Counsel.
     18. Final Judgment and Order. If the Settlement Agreement is preliminarily
approved by the Court following a hearing, the Parties shall jointly request at
the fairness hearing that the Court enter the Final Judgment and Order. The
fairness hearing shall be held no earlier than fourteen (14) days after the
deadline for all members of the Settlement Class to opt out or object under
paragraphs 16 and 17 of this Agreement. A copy of the form of the proposed Final
Judgment and Order agreed to by the Parties is attached hereto as Exhibit C.
That order shall provide, inter alia, that:
     a. The Settlement Agreement is fair, reasonable, adequate, and in the best
interests of the Settlement Class;
     b. The Notice fully complied with the requirements of 735 ILCS 5/2-803 and
due process, constituted the best notice practicable under the

16



--------------------------------------------------------------------------------



 



circumstances, and was due and sufficient notice to all persons entitled to
notice of this Settlement;
     c. The Released Claims and the Litigation are dismissed with prejudice as
to all Released Parties, without fees or costs except as provided in this
Settlement Agreement;
     d. Plaintiff and members of the Settlement Class are permanently enjoined
and barred from commencing or prosecuting any action asserting any of the
Related Claims, either directly, representatively, derivatively, or in any other
capacity, whether by a complaint, counterclaim, defense, or otherwise, in any
local, state, or federal court, or in any agency or other authority or forum
wherever located. Any person or entity who knowingly violates such injunction
shall pay the attorneys’ fees and costs incurred by CorVel or any other Released
Party as a result of the violation; and
     e. The Court shall retain exclusive jurisdiction over this Litigation, the
Parties, and all members of the Settlement Class to determine all matters
relating in any way to the Final Judgment and Order, the Preliminary Approval
Order, or the Settlement Agreement, including but not limited to the
administration, implementation, interpretation, or enforcement of such orders or
Agreement.
     19. Finality of Judgment. The Final Judgment and Order shall be deemed
final on the Effective Final Judgment Date.
     20. Dates of Payment Obligations. CorVel shall have no obligation to make
any payments under this Settlement Agreement unless and until the Court enters
the

17



--------------------------------------------------------------------------------



 



Preliminary Approval Order. Once the Preliminary Approval Order is entered and
before the Effective Final Judgment Date, and subject to the limits set forth in
paragraph 9, CorVel shall pay reasonable notice costs and any administrative
costs that must be incurred prior to the Effective Final Judgment Date. CorVel
shall have no obligation to make any Settlement Payments until at least 90 days
after the Effective Final Judgment Date and shall have a total of 180 days from
the Effective Final Judgment Date to complete the initial Settlement Payments to
members of the Settlement Class. Any fees and expenses awarded to Settlement
Class Counsel shall be paid within ten (10) days after the Effective Final
Judgment Date, or in the event the Court has not yet awarded attorneys’ fees as
of the Effective Final Judgment Date, within ten (10) days of the date such
attorneys’ fee award is made and the time to appeal such award expires. CorVel
shall pay any incentive awards and attorneys’ fees and expenses awarded by the
Court in accordance with written instructions from Class Counsel.
     21. Option to Withdraw. CorVel and Class Counsel, on behalf of the
Settlement Class, shall have the option to withdraw from the Settlement
Agreement, and thereby render this Settlement null and void, if (i) Plaintiff or
CorVel breaches any material provision of the Settlement Agreement or the
Preliminary Approval Order, or fails to fulfill any material obligation
thereunder; (ii) if 700 or more members of the Settlement Class file timely
Requests for Exclusion from the Settlement Class; (iii) if members of the
Settlement Class having $5 million or more in PPO and Usual and Customary
Reductions during the period from February 5, 1995, and September 24, 2008, file
timely Requests for Exclusion; (iv) the Court fails to give final approval to
any portion of the Settlement Agreement or any material aspect of the
settlement; (v) the

18



--------------------------------------------------------------------------------



 



attorney general or other authorized officer of the United States or any state,
or any representative of any local, state, or federal agency or branch of
government, intervenes in the Litigation or advises the Court in writing of
opposition to the terms of the Settlement Agreement; or (vi) upon such other
grounds as may be agreed by the Parties or permitted by the Court.
     22. Effect of Withdrawal/Rejection. In the event that (i) CorVel or
Class Counsel withdraws from the Settlement Agreement pursuant to paragraph 21;
(ii) the Settlement Agreement, Preliminary Approval Order, and Final Judgment
and Order are not approved in all material respects by the Court; or (iii) the
Settlement Agreement, Preliminary Approval Order, or Final Judgment and Order
are reversed, vacated, or modified in any material respect by this or any other
court; then (a) the Settlement Agreement shall become null and avoid; (b) CorVel
shall cease to have any payment obligations, except for reasonable notice and
administrative costs properly incurred as of the date that CorVel or the
Settlement Administrator is notified that the Settlement Agreement has become
null and void; (c) the Litigation may continue; and (d) any and all orders
entered pursuant to the Settlement Agreement shall be deemed vacated, including,
without limitation, any order certifying or approving certification of the
Settlement Class; provided, however, that if the Parties hereto agree to appeal
jointly such ruling and the Settlement Agreement and Final Judgment and Order
are upheld on appeal, then the Settlement Agreement and Final Judgment and Order
shall be given full force and effect according to their terms.

19



--------------------------------------------------------------------------------



 



Additional Provisions
     23. Interpretation. This Settlement Agreement contains the entire agreement
among the Parties hereto and supersedes any prior agreements or understandings
among them. All terms are contractual and not mere recitals. In the event of an
alleged ambiguity, there will be no presumption or construction against either
side as the drafter.
     24. Binding Effect. The terms are and shall be binding upon each of the
Parties hereto, their administrators, agents, assigns, attorneys, executors,
heirs, partners, representatives, predecessors-in-interest, and successors, and
upon all other persons claiming any interest in the subject matter hereto
through any of the Parties hereto including any members of the Settlement Class.
     25. Headings. The headings contained in this Settlement Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Settlement Agreement.
     26. No Rescission on Grounds of Mistake. The Parties acknowledge that they
have made their own investigation of the matters covered by this Settlement
Agreement to the extent they have deemed it necessary to do so. Therefore, the
Parties agree that they will not seek to set aside any part of the Settlement
Agreement on the grounds of mistake. Moreover, the Parties understand, agree,
and expressly assume the risk that any fact not recited, contained, or embodied
in the Settlement Agreement may turn out hereinafter to be other than, different
from, or contrary to the facts now known to them or believed by them to be true,
and further agree that the Settlement Agreement shall be effective in all
respects notwithstanding and shall not be subject to termination, modification,
or rescission by reason of any such difference in facts.

20



--------------------------------------------------------------------------------



 



     27. Amendment. This Settlement Agreement may be amended or modified only by
a written instrument signed by the Parties or their counsel. Amendments and
modifications may be made without notice to the Settlement Class unless notice
is required by law or by the Court.
     28. Construction. For the purpose of construing or interpreting this
Settlement Agreement, the Parties agree that it is to be deemed to have been
drafted equally by all Parties hereto and shall not be construed strictly for or
against any Party.
     29. Integration of Exhibits. The exhibits to this Settlement Agreement are
an integral and material part of the settlement and are hereby incorporated and
made a part of the Settlement Agreement.
     30. Jurisdiction. The Circuit Court of the Twentieth Judicial Circuit, St.
Clair County, Illinois, has jurisdiction over the Parties to this Settlement
Agreement and Settlement Class.
     31. No Admission. Neither this Settlement Agreement, nor any of its
provisions, nor any of the documents (including, but not limited to, drafts of
the Settlement Agreement, the Preliminary Approval Order, or the Final Judgment
and Order), negotiations, or proceedings relating in any way to the Settlement,
shall be construed as or deemed to be evidence of an admission or concession by
any person, including CorVel, and shall not be offered or received into
evidence, or subject to discovery, in this or any other action or proceeding
except in an action brought to enforce its terms or except as may be required by
law or court order. The provisions of this paragraph shall become effective when
the Settlement Agreement has been signed by the Parties and shall be binding on
the Parties and their counsel regardless of whether the

21



--------------------------------------------------------------------------------



 



Settlement Agreement is approved by this Court or any other court and regardless
of whether the Settlement Agreement is otherwise rendered null and void pursuant
to paragraphs 21 or 22.
     32. Governing Law. This Settlement Agreement shall be governed by and
construed in accordance with the internal laws (as opposed to the conflicts of
law provisions) of the State of Illinois.
     33. Notices. Any notice required under the Settlement Agreement, other than
the Notice described in paragraph 14, shall be sent by overnight delivery to
Paul M. Weiss, Freed & Weiss LLC, 111 W. Washington Street, Suite 1331, Chicago,
Illinois 60602, on behalf of Plaintiff and the Settlement Class, and to James H.
Bowhay, Figliulo & Silverman, P.C., 10 South LaSalle Street, Suite 3600,
Chicago, Illinois 60603, on behalf of CorVel.
     34. Counterparts. This Settlement Agreement may be executed in
counterparts, and may be executed by facsimile, and as so executed shall
constitute one agreement.

              Class Representative and   CorVel Corporation Settlement
Class Counsel
         
By:
      By:    
 
            Paul M. Weiss   James H. Bowhay Freed & Weiss LLC   Figliulo &
Silverman, P.C. 111 W. Washington Street   10 S. LaSalle Street Suite 1331  
Suite 3600 Chicago, Illinois 60602   Chicago, Illinois 60603

Richard J. Burke
Freed & Weiss LLC
1010 Market Street
Suite 660
St. Louis, Missouri 63101

22



--------------------------------------------------------------------------------



 



Kevin T. Hoerner
Becker, Paulson, Hoerner & Thompson, P.C.
511 West Main Street
Belleville, Illinois 62226

23



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS
If You Are an Illinois Medical Provider (Excluding Hospitals) Who Was a Member
of CorVel
Corporation’s Preferred Provider Organization (“PPO”) That Treated a Patient and
Had Your Bill
Reduced by the Application of a PPO Reduction or a Usual and Customary
Reduction, You May Be
Entitled to Benefits Under This Settlement. Please Read This Notice Carefully,
As It Affects Your Legal Rights
The Circuit Court of the Twentieth Judicial Circuit, St. Clair County, Illinois,
authorized this
notice. This is not a solicitation from a lawyer.

•   The lawsuit (Kathleen Roche, D.C. v. CorVel Corporation, Case No. 05 L 101,
Circuit Court for the Twentieth Judicial Circuit, St. Clair County, Illinois),
was filed on February 15, 2005, and concerns PPO discounts taken pursuant to
CorVel’s PPO (or PPOs leased by CorVel) and bill reviews performed by CorVel or
utilizing CorVel’s software. The lawsuit alleges that CorVel Corporation
(Defendant) improperly advised its insurance company/payor clients that they
could apply PPO discounts to the bills of medical providers who had signed
preferred provider agreements, because Defendant and the payor clients allegedly
did not adequately refer or channel patients to the providers. The lawsuit also
alleges that Defendant used biased computer software in reviewing whether the
medical bills were usual and customary and otherwise reflected proper charges.
Defendant denies the claims and allegations made in the lawsuit.   •   Under the
terms of the Settlement, class members will receive a cash payment as
compensation for any PPO or Usual and Customary reductions taken by Defendant.
The proposed Settlement will not release any claims you may have against
Defendant’s insurance company/payor clients.   •   Your legal rights are
affected whether you act or don’t act. Please read this Notice carefully.

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLMENT

     
Do Nothing And You Automatically Participate in the Settlement
 
If you do nothing and the Court grants final approval of the Settlement, you
will automatically be included in the Settlement Class and will automatically be
sent a check without having to fill out any claim forms. It also means

www.freedweiss.com

 



--------------------------------------------------------------------------------



 



     
 
   
 
  you are bound by the Court’s orders in the case and give up your right to be
part of any other lawsuit concerning the claims in this case. You will receive
monetary relief even if you do nothing, unless you exclude yourself from the
Settlement, as described below.
 
   
Exclude Yourself
  You can ask the Court to exclude you from the settlement. If you do so, you
will not be entitled to participate in the Settlement, you will not receive any
money, and you will not release you right to sue the Defendant. Instructions for
filing a Request for Exclusion are provided below.
 
   
Object or Comment While Remaining
   
in the Class
  You may comment on the Settlement or you may object to the Settlement, but you
may not also file a request for exclusion from the Settlement. If you comment or
object, you will still receive the Settlement payments, if they are approved by
the Court, and your claims against the Defendant will be released. Instructions
for filing a comment or objection are provided below.
 
   
Attend the Hearing
  You can attend the Final Approval Hearing and ask to speak to the Court about
the fairness of the Settlement.

•   These rights and obligations — and the deadlines to exercise them — are
explained in this Notice.   •   The Court in charge of this case still has to
decide whether or not to approve the Settlement at the Final Approval Hearing.
The payment of the Settlement Benefits must be approved by the Court and may be
delayed if an appeal is taken. Please be patient.

1. The Litigation. The lawsuit (Kathleen Roche, D.C. v. CorVel Corporation, Case
No. 05 L 101, Circuit Court for the Twentieth Judicial Circuit, St. Clair
County, Illinois), was filed on February 15, 2005, and concerns PPO discounts
taken pursuant to Defendant’s PPO (or PPOs leased by Defendant) and bill reviews
performed by Defendant or utilizing Defendant’s software, including Usual and
Customary Reductions.
The lawsuit alleges that Defendant improperly advised its insurance
company/payor clients that they could apply PPO discounts to the amounts of
medical bills paid to healthcare providers who had signed preferred provider
agreements with CorVel, when those insurance company/payor clients allegedly did
not adequately refer or channel patients to the providers. The lawsuit also
alleges that Defendant used biased computer
www.freedweiss.com

2



--------------------------------------------------------------------------------



 



software in reviewing whether the medical bills were usual and customary and
otherwise reflected proper charges.
2. Defendant’s Position. Defendant has denied and continues to deny these claims
asserted in the lawsuit. Defendant contends that the PPO discounts and Usual and
Customary Reductions taken by its payor clients fully complied with its
preferred provider agreements and applicable law and that its bill review
services were proper.
3. Purpose of This Notice. This notice is designed to inform members of the
class defined below of the pendency of this litigation and of the proposed
Settlement, and to describe class members’ rights and options.
4. Settlement Class. The Court has certified for settlement purposes a class
(hereinafter, the “Class”) consisting of:
All Illinois licensed medical providers, excluding hospitals, that between
February 15, 1995 and September 24, 2008 (i) were members of Defendant’s PPO
network pursuant to a pre-2006 provider contract and (ii) who had their medical
bills reduced by application of one or more PPO reductions and/or usual and
customary reductions.
To represent the above Class for purposes of the Settlement, the Court has
appointed the named plaintiff in this lawsuit as the class representative and
has appointed the following attorneys to serve as Class Counsel: Freed & Weiss
LLC, and Becker, Paulson, Hoerner & Thompson, P.C.
5. Settlement Benefits. The Settlement Benefits to be paid in this case are more
fully described in the Class Action Settlement Agreement, a copy of which is on
file with the Court, and will be available on line at www.freedweiss.com. Under
the Settlement, Defendant will mail checks to each member of the Settlement
Class described above based on the Tax Identification Number used by the member.
Members of the Settlement Class who submitted bills under a single Tax
Identification Number (“TIN”) shall be considered a single member of the
Settlement Class entitled to a one-time payment of $500, $300 or $100 for each
TIN as follows: (i) the approximately 7,000 members of the Settlement Class will
be ranked in order of the total dollar amount of PPO and usual and customary
reductions taken from February 15, 1995 to September 24, 2008 and then divided
into three groups; (ii) the first group with the largest total dollar amounts of
PPO and usual and customary reductions during this period (consisting of
approximately one-third of the members of the Settlement Class) will receive a
one-time payment of $500; (iii) the second group with the next largest total
dollar amounts of PPO and usual and customary reductions during this period
(consisting of approximately one-third of the members of the Settlement Class)
will receive a one-time payment of $300; and (iv) the third group with the
lowest total dollar amounts of PPO and usual and customary reductions during
this period (consisting of approximately one-third of the members of the
Settlement Class) will receive a one-time payment of $100. Total Settlement
Payments by CorVel under this Settlement will be approximately $2,100,000.00.
This
www.freedweiss.com

3



--------------------------------------------------------------------------------



 



amount is in addition to other payments to be made by CorVel, including all the
attorneys’ fees and costs.
6. Attorneys’ Fees and Expenses. From the filing of the litigation in 2005 to
the present, Class Counsel has not received any payment for their services in
prosecuting the case, nor have they been reimbursed for any out-of-pocket costs.
If the Court approves the proposed Settlement, Class Counsel will apply to the
Court for an award of attorneys’ fees and reimbursement of expenses in the total
amount of $700,000 based upon the monetary benefit of approximately $2,100,000
the Class will receive. Class Counsel will also ask the Court to have Corvel pay
Kathleen Roche, the Class Representative an incentive award of $5,000 for the
work she has devoted in pursing the litigation on behalf of the class. Any award
of attorneys’ fees and expense and any incentive award will be paid by
Defendant, and will not come out of Class Settlement Benefits but be in addtion
to them Under no circumstances will you be personally liable for Class Counsel’s
attorneys’ fees or expenses or any incentive award.
7. Result If Court Approves Settlement. If the Court approves the Settlement the
Court will enter a judgment ordering the Defendant to make the payments to the
Class, dismiss the lawsuit , and releasing any and all claims that you may have
against Defendant for matters raised in the litigation concerning the PPO and
usual and customary reductions taken from the payment of your medical bills.
8. Your Options. If you are a member of the Class, you have the following
options:
a. Participate in the Settlement — Receive a Payment of $100, $300 or $500. If
you wish to participate in the proposed Settlement, you do not have to do
anything. You will receive the Settlement Payments ordered by the Court.
b. Request to be Excluded from the Settlement. If you do not want to participate
in the Settlement, then you must send a written Request for Exclusion postmarked
no later than _________________, 2010, to CorVel Corporation, [address]. Your
Request for Exclusion request must include (i) your full name, address, and
telephone number; (ii) your Taxpayer Identification Number; (iii) a statement “I
hereby request to be excluded from the Settlement Class and I understand that by
excluding myself I will not receive any benefits from the Settlement.”; and
(iv) your signature. If you properly and timely file your Request for Exclusion
:from the Class: (1) you will be excluded from the Class; (2) you will not be
bound by the terms of the Settlement, the judgment dismissing the lawsuit, or
the release of claims provided by the Settlement; and (4) you will not be
entitled to comment on or object to the Settlement, or be heard at the fairness
hearing described in paragraph 9 below.
c. Object or Comment. If you are a member of the Settlement Class and you do not
request to be excluded, you may still object to or comment on the terms of the
Settlement including objections or comments regarding Class Counsel’s request
for attorneys’ fees and expenses or the incentive award. You
www.freedweiss.com

4



--------------------------------------------------------------------------------



 



may, but need not, enter an appearance through counsel of your choice. If you
do, you will be responsible for your own attorneys’ fees and costs.
If you object to the Settlement, you must, on or before ________________, 2010:
(1) file your objection with the Clerk of the Circuit Court, Twentieth Judicial
Circuit, St. Clair County, Illinois, located at the St. Clair County Building,
10 Public Square, Belleville, Illinois 62220, and (2) serve on Paul M. Weiss,
Freed & Weiss LLC, 111 W. Washington St., Suite 1331, Chicago, Illinois 60602
(Class Counsel) and James H. Bowhay, Figliulo & Silverman, P.C., 10 S. LaSalle
St., Suite 3600, Chicago, Illinois 60603 (Defendant’s Counsel), a written
objection, including (i) your full name, address, and telephone number;
(ii) your Taxpayer Identification Number; (iii) a statement confirming that you
are a member of the Settlement Class; (iv) a written statement of all grounds
for your objection, accompanied by any legal support for your objection;
(v) copies of any papers, briefs, or other documents on which the objection is
based; (vi) a list of all person who will be called to testify in support of
your objection (if any); (vii) a statement of whether you intend to appear at
the fairness hearing; and (viii) your signature or your counsel’s signature.
Also, in your objection please include a reference to Roche v. CorVel
Corporation, Case No. 05-L-101. If you intend to appear at the fairness hearing
through counsel, your objection must also state the identity of all attorneys
representing you who will appear at the fairness hearing and they must enter
their appearance no later than _____, 2010. Class members who do not timely make
their objections in this manner will be deemed to have waived all objections and
shall not be heard at the fairness hearing or have the right to appeal from
approval of the Settlement.
9. Fairness Hearing. On _____________, 2010, at _________ .m., in the courtroom
of the Honorable Lloyd A. Cueto, or any judge sitting in his stead, Twentieth
Judicial Circuit, St. Clair County, Illinois, located at the St. Clair County
Building, 10 Public Square, Belleville, Illinois 62220, the Judge will hold a
fairness hearing for the purpose of deciding (a) whether the Settlement should
be approved as fair, reasonable, and adequate for the class; (b) whether a
judgment granting approval of the Settlement and dismissing the lawsuit with
prejudice should be entered; and (c) whether Class Counsel’s application for
attorneys’ fees and expenses and the incentive award should be granted. The
hearing may be postponed, adjourned, or rescheduled by the Court without further
notice to the class. You do not need to attend this hearing to remain a class
member or participate in the Settlement.
10. Examination of Papers Filed in the Case. This Notice is a summary and does
not describe all details of the Settlement. For full details of the matters
discussed in this Notice, you may wish to review the Class Action Settlement
Agreement dated ________________, 2010, available upon request made to [insert
email address]. A complete copy of the Class Action Settlement Agreement and all
other pleadings and papers filed in the lawsuit are also available for
inspection and copying during regular business hours at the Office of the Clerk
of the Circuit Court, Twentieth Judicial Circuit,
www.freedweiss.com

5



--------------------------------------------------------------------------------



 



St. Clair County, Illinois, located at the St. Clair County Building, 10 Public
Square, Belleville, Illinois 62220.
11. Additional Information. You can obtain a copy of the Complaint, the
Class Action Settlement Agreement, and this Notice at www.freedweiss.com; copies
of the requested document(s) will be sent to you as attachments to an email
responding to the address from which the request was made. You can also direct
inquiries to Class Counsel at Info@FreedWeiss.com or by mail at Paul M. Weiss,
Freed & Weiss LLC, 111 West Washington Street, Suite 1331, Chicago, Illinois
60602. Please include the reference Roche v. CorVel Corporation, Case
No. 05-L-101.
PLEASE DO NOT CONTACT THE COURT WITH QUESTIONS ABOUT THIS NOTICE

          DATED:                                           BY ORDER OF THE
CIRCUIT COURT FOR THE
TWENTIETH JUDICIAL CIRCUIT,
ST. CLAIR COUNTY, ILLINOIS  

www.freedweiss.com

6



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

             
KATHLEEN ROCHE, D.C., individually
    )      
and on behalf of others similarly situated,
    )      
 
    )      
Plaintiff,
    )     No. 05 L 101
 
    )      
v.
    )     Judge Lloyd A. Cueto
 
    )      
CORVEL CORPORATION,
    )      
 
    )      
Defendant.
    )      

PRELIMINARY APPROVAL ORDER
     This matter having come before the Court on Plaintiff’s motion for
preliminary approval of a proposed class action Settlement Agreement and General
Release, dated October __, 2010 (“Settlement Agreement”), between plaintiff,
Kathleen M. Roche, D.C. (“Plaintiff”), on the one hand, and defendant, CorVel
Corporation (“CorVel”), on the other hand, the Court, having duly considered the
papers and arguments of counsel, hereby finds and orders as follows:
     1. Unless defined herein, all defined terms in this Order shall have the
same meanings that the same terms have in the Settlement Agreement.
     2. The Court has conducted a preliminary evaluation of the settlement by
reviewing the Settlement Agreement, the arguments of counsel, and the record in
this action. Based on that evaluation, the Court finds that there is probable
cause to believe that the settlement is fair, adequate, and reasonable, and has
been negotiated at arm’s-length. The Court, therefore, grants preliminary
approval of the settlement.
     3. The Court preliminarily finds that, for settlement purposes, the
requirements of 735 ILCS 5/2-801, et seq., have been satisfied. The Settlement
Class is

 



--------------------------------------------------------------------------------



 



so numerous that joinder of all members is impracticable; there are questions of
fact or law common to the Settlement Class, which common questions predominate
over any questions affecting only individual members; the Plaintiff will fairly
and adequately protect the interests of the Settlement Class; and a class action
settlement is an appropriate method for the fair and efficient resolution of the
controversy.
     4. For settlement purposes only, the Court conditionally certifies the
proposed Settlement Class, consisting of all Illinois licensed medical
providers, excluding hospitals, that between February 15, 1995 and September 24,
2008 (i) were members of CorVel’s CorCare PPO Network pursuant to a pre-2006
CorCare provider contract and (ii) had their medical bills reduced by
application of a PPO Reduction and/or a Usual and Customary Reduction. Each
member of the Settlement Class that submitted bills under a single Tax
Identification Number (“TIN”) shall be considered a single member of the
Settlement Class for purposes of this settlement. Excluded from the Settlement
Class are all persons who submitted valid requests for exclusion from the
Settlement Class.
     5. For settlement purposes only, the Court hereby appoints Plaintiff
Kathleen Roche, D.C. as representative of the Settlement Class and preliminarily
appoints Freed & Weiss LLC and Becker, Paulson, Hoerner & Thompson, P.C. as
settlement class counsel.
     6. On                     , 2010, at                      a.m./p.m., this
Court will hold a fairness hearing on the fairness, adequacy, and reasonableness
of the Settlement Agreement and proposed settlement, and to determine whether
(a) final approval of the Settlement should be granted; (b) settlement class
counsel’s application for attorney’s fees and expenses should be granted, and in
what amount; and (c) whether the request for incentive awards for Plaintiff
should be granted, and in what amount. No later than seven

2



--------------------------------------------------------------------------------



 



(7) calendar days before the fairness hearing, Plaintiff must file her papers in
support of final settlement approval and in response to any objections filed to
date. Defendant may (but is not required to) file papers in support of final
settlement approval, so long as it does so no later than seven (7) calendar days
before the fairness hearing.
     7. Subject to the Court’s consideration of additional evidence regarding
the issue of notice at the fairness hearing, and based on the documents
subjected and information provided to the Court in connection with preliminary
approval, the Court approves the proposed plan for giving notice to the
Settlement Class. The plan for giving notice, in form, method, and content,
fully complies with the requirements of circumstances, and is due and sufficient
notice to all persons entitled to notice of the settlement. The Court hereby
directed the parties and Settlement Administrator to carry out the notice plan
in accordance with the Settlement Agreement.
     8. All persons who meet the definition of the Settlement Class and who wish
to exclude themselves from the Settlement Class and the settlement must submit
an exclusion request postmarked by                     , 2011. The request for
exclusion in writing and state the name of the class member, and any former name
if applicable, a current address and former address, if applicable, and the
applicable Tax Identification Number(s) used by the provider in connection with
any CorVel preferred provider network. The request for exclusion must be signed
by the class member. Each request must state that: “I hereby request to be
excluded from the Settlement Class and I understand that by excluding myself I
will not receive any benefits from the Settlement.” The request for exclusion
must be mailed to the address provided and must be postmarked no later than
                    , 2011. Any request for exclusion not complying

3



--------------------------------------------------------------------------------



 



with these requirements will be invalid. No member of the Settlement Class may
assert a right of exclusion for any other member of the Settlement Class, nor
for any group of Settlement Class members, nor may an agent or representative
for any Settlement Class member, or group of Settlement Class members, file a
request for exclusion.
     9. Any member of the Settlement Class may comment in support of or in
opposition to the settlement. A Settlement Class member who objects to the
settlement need not appear at the fairness hearing for his or her comments to be
considered by the Court; however, all arguments, papers, briefs, and any
evidence that any objector would like the Court to consider must be filed with
the Court, with a copy mailed to counsel for the Settlement Class and CorVel, by
                    , 2011. Written objections must include: (i) the objector’s
name, address, telephone number, and Tax Identification Number; (ii) the name of
this Litigation and case number; (iii) a statement of each objection; (iv) a
written brief detailing the specific reasons, if any, for each objection; and
(v) any factual support that the objector wishes to bring to the Court’s
attention and any evidence the objector wishes to introduce in support of the
objection(s). Objecting members of the Settlement Class who appear by counsel or
who intend to testify in support of their objection either in person or by
affidavit must also make themselves available for deposition by counsel for the
Settlement Class or CorVel in their county of residence, between the time the
objection is filed and fourteen (14) days before the date of the fairness
hearing. Any objecting member of the Settlement Class who files and serves a
written objection, as described in this paragraph, may appear at the fairness
hearing, either in person or through personal counsel hired at the Settlement
Class

4



--------------------------------------------------------------------------------



 



member’s expense, to object to the fairness, reasonableness, or adequacy of the
settlement.
     10. Any Settlement Class member who fails to object in the manner
prescribed in paragraph 9 shall be deemed to have waived his or her objections
and forever be barred from making any such objections in this Litigation or in
any other action or proceeding. If a Settlement Class member does not submit a
written comment on the proposed settlement or the application of Plaintiff’s
counsel for incentive awards, attorney’s fees and expenses in accordance with
the deadline and procedure set forth in the Notice, and the Settlement Class
member is not granted relief by the Court, the Settlement Class member will
waive his or her right to be heard at the fairness hearing.
     11. In further aid of the Court’s jurisdiction to implement and enforce the
settlement, Plaintiffs and members of the Settlement Class are preliminarily
enjoined and barred from commencing or prosecuting any action or proceeding
asserting any of the Released Claims either directly, derivatively, or in any
other capacity, whether by a complaint, counterclaim, defense, or otherwise, in
any local, state or federal court, or in any agency or other authority or forum
wherever located. Any person or entity that knowingly violates such injunction
shall pay the costs and attorneys’ fees incurred by any Released Party as a
result of such violation.
     12. The Settlement Agreement and the proceedings taken and statements made
pursuant to the Settlement Agreement or papers filed seeking approval of the
Settlement Agreement, and this Order, are not and shall not in any event be
construed as, offered in evidence as, received in evidence as, and/or deemed to
be evidence of a presumption, concession, or admission of any kind by any of the
parties of (i) the truth of

5



--------------------------------------------------------------------------------



 



any fact alleged or the validity of any claim or defense that has been, could
have been, or in the future might be asserted in the Litigation, or any other
litigation, court of law or equity, proceeding, arbitration, tribunal,
investigation, government action, administrative proceeding, or other forum, or
(ii) any liability, responsibility, fault, wrongdoing, or other allegedly
wrongful act or omission of CorVel. CorVel has denied and continues to deny the
claims asserted by Plaintiff. Nothing contained herein shall be construed to
prevent a party from offering the Settlement Agreement into evidence for
purposes of enforcement of the Settlement Agreement.
     13. The preliminary certification of the Settlement Class shall be binding
only with respect to the settlement of this Litigation. In the event that the
Settlement Agreement is terminated pursuant to its terms or is not approved in
all material respects by the Court, or such approval is reversed, vacated, or
modified in any material respect by this or any other court, the certification
of the Settlement Class shall be deemed vacated, the Litigation shall proceed as
if the Settlement Class has never been certified, and no reference to the
Settlement Class, the Settlement Agreement, or any documents, communications, or
negotiations related in any way thereto shall be made for any purpose in this
Litigation or any other action or proceeding.

             
 
  IT IS SO ORDERED.        
 
           
 
  Dated:                     , 2010        
 
     
 
Hon. Lloyd A. Cueto    
 
      Judge Presiding    

6



--------------------------------------------------------------------------------



 



EXHIBIT C

 



--------------------------------------------------------------------------------



 



IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

             
KATHLEEN ROCHE, D.C., individually
    )      
and on behalf of others similarly situated,
    )      
 
    )      
Plaintiff,
    )     No. 05 L 101
 
    )      
v.
    )     Judge Lloyd A. Cueto
 
    )      
CORVEL CORPORATION,
    )      
 
    )      
Defendant.
    )      

FINAL JUDGMENT AND ORDER
     This matter having come before the Court on Plaintiff’s motion for final
approval of a proposed class action Settlement Agreement and General Release,
dated October __, 2010 (“Settlement Agreement”), between plaintiff, Kathleen M.
Roche, D.C. (“Plaintiff”), on the one hand, and defendant, CorVel Corporation
(“CorVel”), on the other hand, and the Court, having held a farness hearing on
the fairness, adequacy, and reasonableness of the settlement and considered all
of the written submissions and oral arguments made in connection with final
settlement approval, the Court hereby finds and orders as follows:
     1. Unless defined herein, all defined terms in this Final Judgment and
Order shall have the same meanings that the same terms have in the Settlement
Agreement.
     2. Notice to the Settlement Class has been provided in accordance with the
Court’s Preliminary Approval Order. The notice, in form, method, and content,
fully complies with the requirements of 735 ILCS 5/2-803 and due process,
constituted the best notice practicable under the circumstances, and constituted
due and sufficient notice to all persons entitled to notice of the settlement.

 



--------------------------------------------------------------------------------



 



     3. The settlement consideration provided under the Settlement Agreement
constitutes fair value given in exchange for the releases. The Court finds that
the consideration to be paid to members of the Settlement Class is reasonable,
considering the facts and circumstances of the claims and affirmative defenses
asserted in the Litigation, and the potential risks and likelihood of success of
alternatively pursing a trial on the merits.
     4. The Settlement Agreement was arrived at through good-faith bargaining at
arm’s-length, without collusion, conducted by counsel with substantial
experience in prosecuting and resolving class actions.
     5. Accordingly, the Court finds that the Settlement Agreement is fair,
adequate, and reasonable, and in the best interests of the Settlement Class in
light of the complexity, expense, and duration of litigation and the risks
involved in establishing liability and damages and in maintaining the class
action through trial and appeal.
     6. The persons listed on Exhibit A hereto are found to have validly
excluded themselves from the Settlement Class and the settlement in accordance
with the provisions of the Preliminary Approval Order.
     7. All Settlement Class members who failed to submit an objection to the
Settlement in accordance with the deadline and procedure set forth in the
Preliminary Approval Order are deemed to have waived and are forever foreclosed
from raising the objection.
     8. The parties, the Released Parties, and each Settlement Class member who
did not timely exclude himself or herself from the Settlement Class have
irrevocably submitted to the exclusive jurisdiction of this Court for any suit,
action, proceeding, or

2



--------------------------------------------------------------------------------



 



dispute relating in any way to, or arising out of, the Released Claims, the
Settlement Agreement, the Preliminary Approval Order, or this Final Judgment and
Order.
     9. The parties are directed to consummate the Settlement Agreement in
accordance with its terms. The parties and any and all Settlement Class members
who did not timely exclude themselves from the Settlement Class are bound by the
terms and conditions of the Settlement Agreement and this Order.
     10. The Court makes final its previous conditional certification of the
Settlement Class, defined as all Illinois licensed medical providers, excluding
hospitals, that between February 15, 1995 and September 24, 2008 (i) were
members of CorVel’s CorCare PPO Network pursuant to a pre-2006 CorCare provider
contract and (ii) had their medical bills reduced by application of a PPO
Reduction and/or a Usual and Customary Reduction. Each member of the Settlement
Class that submitted bills under a single Tax Identification Number (“TIN”)
shall be considered a single member of the Settlement Class for purposes of this
settlement.
     11. The Court finds that, for settlement purposes, the requirements of 735
ILCS 5/2-801, et seq., and due process have been satisfied. The Settlement Class
is so numerous that joinder of all members is impracticable; there are questions
of fact or law common to the Settlement Class, which common questions
predominate over any questions affecting only individual members; the Plaintiff
will fairly and adequately protect the interests of the Settlement Class; and a
class action settlement is an appropriate method for the fair and efficient
resolution of the controversy.
     12. The preliminary appointment of Plaintiff Kathleen Roche, D.C. as
representative of the Settlement Class and preliminarily appointment of Freed &
Weiss

3



--------------------------------------------------------------------------------



 



LLC and Becker, Paulson, Hoerner & Thompson, P.C. as settlement class counsel is
hereby made final. Settlement class counsel are experienced in class litigation,
including litigation of similar claims in other cases, and have fairly and
adequately protected the interests of the Settlement Class.
     13. The Litigation is hereby dismissed with prejudice and without costs,
except as provided in the Settlement Agreement.
     14. By operation of this Final Judgment and Order, the Releasing Parties
hereby release the Released Parties from all Released Claims; provided, however,
that the release of the Released Parties does not include any Claims that the
members of the Settlement Class may have against any payor who took a PPO
Reduction or a Usual and Customary Reduction.
     a. As used in this Order, the “Releasing Parties” mean Plaintiff and each
member of the Settlement Class (except a person who has obtained proper and
timely exclusion from the Settlement Class pursuant to the terms of the
Preliminary Approval Order), on their own behalf and on behalf of their spouses
and former spouses, as well as their present, former, and future administrators,
agents, assigns, employees, attorneys, executors, heirs, partners,
predecessors-in-interest, successors, parents, subsidiaries, affiliates,
divisions, officers, directors, and shareholders.
     b. As used in this Order, the “Released Parties” means CorVel and its
present, former, and future agents, assigns, employees, attorneys, executors,
heirs, partners, predecessors-in-interest, successors, parents, subsidiaries,
affiliates, divisions, officers, directors, and shareholders. “Released Persons
do

4



--------------------------------------------------------------------------------



 



not include any payor that took a PPO Reduction or Usual and Customary
Reduction.
     c. As used in this Order, “Released Claims means all those Claims described
in paragraphs 11 and 12 of the Settlement Agreement.
     15. The releases in this Order and Settlement Agreement include Claims that
are currently unknown, and the releases are intended to and will fully, finally
and forever discharge all Released Claims that now exist, or heretofore existed
or may hereafter exist, which, if known, might have affected the decision of the
Releasing Parties to enter into this Agreement. Each Releasing Party is deemed
to waive any and all provisions, rights, and benefits conferred by any law of
the United States, any state or territory of the United States, or any state or
territory of any other country, or principle of common law or equity, which
governs or limits a person’s release of unknown claims. In making this waiver,
the Releasing Parties understand and acknowledge that they may hereafter
discover facts in addition to or different from those that are currently known
or believe to be true with respect to the subject matter of this release, but
agree that they have taken that possibility into account in reaching this
Settlement Agreement, and that, notwithstanding the discovery or existence of
any such additional or different facts, as to which the Releasing Parties
expressly assume the risk, they fully, finally and forever settle and release
any and all Released Claims, asserted or unasserted, known or unknown, suspected
or unsuspected, foreseen or unforeseen, actual or contingent, and liquidated or
unliquidated, which now exist, or heretofore exited, or may hereafter exist, and
without regard to the subsequent discovery or existence of such additional or
different facts.

5



--------------------------------------------------------------------------------



 



     16. The Releasing Parties are permanently enjoined and barred from
commencing or prosecuting any action or proceeding asserting any of the Released
Claims, either directly, representatively, derivatively, or in any other
capacity, whether by a complaint, counterclaim, defense, or otherwise, in any
local, state or federal court, or in any agency or other authority or forum
wherever located. Any person or entity that knowingly violates such injunction
shall pay the costs and attorneys’ fees incurred by any Released Party as a
result of such violation.
     17. The Court makes the following awards to Plaintiff and Settlement
Class Counsel:

  a.   $                     as attorney’s fees and costs to Settlement
Class Counsel, an award that the Court finds reasonable after considering all
relevant factors (including the time and labor expended by counsel, their skill
in handling the questions raised in the case, and the amount in controversy and
results obtained), to be distributed in their discretion; and     b.  
$                     as an incentive award to Plaintiff.

     18. Without affecting the finality of this Final Judgment and Order, the
Court retains exclusive jurisdiction over this Litigation, the parties, and all
Settlement Class members to determine all matters relating in any way to the
Released Claims, Final Judgment and Order, the Preliminary Approval Order, or
the Settlement Agreement, including but not limited to the administration,
implementation, interpretation, or enforcement of such Settlement Agreement or
Orders.

6



--------------------------------------------------------------------------------



 



     19. The Settlement Agreement and the proceedings taken and statements made
pursuant to the Settlement Agreement or papers filed seeking approval of the
Settlement Agreement, and this Order, are not and shall not in any event be
construed as, offered in evidence as, received in evidence as, and/or deemed to
be evidence of a presumption, concession, or admission of any kind by any of the
parties of (i) the truth of any fact alleged or the validity of any claim or
defense that has been, could have been, or in the future might be asserted in
the Litigation, or any other litigation, court of law or equity, proceeding,
arbitration, tribunal, investigation, government action, administrative
proceeding, or other forum, or (ii) any liability, responsibility, fault,
wrongdoing, or other allegedly wrongful act or omission of CorVel. CorVel has
denied and continues to deny the claims asserted by Plaintiff. Nothing contained
herein shall be construed to prevent a party from offering the Settlement
Agreement into evidence for purposes of enforcement of the Settlement Agreement.
     20. The certification of the Settlement Class shall be binding only with
respect to the settlement of this Litigation. In the event that the Settlement
Agreement is terminated pursuant to its terms or is not approved in all material
respects by the Court, or such approval is reversed, vacated, or modified in any
material respect by this or any other court, the certification of the Settlement
Class shall be deemed vacated, the Litigation shall proceed as if the Settlement
Class has never been certified, and no reference to the Settlement Class, the
Settlement Agreement, or any documents, communications, or negotiations related
in any way thereto shall be made for any purpose in this Litigation or any other
action or proceeding.

7



--------------------------------------------------------------------------------



 



     21. Neither Settlement Class Counsel’s application for incentive awards,
attorney’s fees and expenses, nor any order or proceedings relating to such
application, nor any appeal from any order relating thereto or reversal or
modification thereof, shall in any way affect or delay the finality of this
Judgment, and all such matters shall be considered separate from this Final
Judgment and Order.
     22. The Court directs the Clerk to enter final judgment.

             
 
  IT IS SO ORDERED.        
 
           
 
  Dated:                     , 2011  
 
Hon. Lloyd A. Cueto    
 
      Judge Presiding    

8